106 F.3d 407
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Kenneth Sammy ESTES, Petitioner-Appellant,v.George H. BALDWIN, Superintendent, Eastern Oregon CorrectionInstitution, Respondent-Appellee.
No. 96-35290.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Jan. 9, 1997.Decided Jan. 21, 1997.

Before:  ALDISERT,* PREGERSON, and THOMAS, Circuit Judges.


1
ORDER**


2
Affirmed for the reasons stated in the magistrate judge's well-reasoned opinion dated December 7, 1995, and adopted by the district court on January 22, 1996.


3
AFFIRMED.



*
 Ruggero J. Aldisert, Senior United States Circuit Judge for the Third Circuit, sitting by designation


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3